Citation Nr: 0515011	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-10 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1994 to July 1997.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, in part, denied service connection 
for low back pain secondary to congenital defect of the 
lumbosacral spine, denied service connection for upper back 
and neck pain, granted service connection for patellofemoral 
pain syndrome of both knees, and assigned each knee 
disability a noncompensable evaluation.  

In May 2000, the Board increased the evaluations assigned the 
veteran's knee disabilities to 10 percent, denied service 
connection for a disorder characterized as upper back and 
neck pain, and remanded the veteran's claim for service 
connection for a low back disorder to the RO for additional 
action.

In August 2004, while undertaking the requested action, the 
RO issued a rating decision, in which it denied other claims 
the veteran had filed, specifically, a claim of entitlement 
to service connection for hearing loss and a claim to reopen 
a previously denied claim of entitlement to service 
connection for tinnitus.  The veteran initiated an appeal of 
this decision in a VA Form 21-4138 (Statement in Support of 
Claim) received in October 2004.  The RO responded by issuing 
a statement of the case in April 2005.  Two days later, the 
RO transferred the claims file back to the Board for 
adjudication of the claim on appeal.  Subsequently, in May 
2005, the veteran perfected his appeal with regard to these 
issues by submitting a VA Form 9 (Appeal to the Board of 
Veterans Appeals) with attachments to the RO.  The RO in turn 
sent this documentation to the Board by facsimile dated the 
same month.  

The Board is cognizant of the fact that the RO has not issued 
a VA Form 8 (Certification of Appeal) that includes the two 
claims noted above.  However, as explained in greater detail 
below, because the veteran properly perfected his appeal with 
regard to these claims, offered argument and evidence 
pertinent thereto, and indicated in the record that he is of 
the belief that these claims are in appellate status, the 
Board's decision to address these claims is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board has thus recharacterized the claims on appeal as 
noted on the title page of this decision.  

As a final initial matter, the Board notes that, in January 
2005 and May 2005, the veteran submitted additional evidence, 
including 1997 records from Owego Chiropractic, P.C., the 
previously noted VA Form 9, a handwritten letter dated 
January 2005, and a VA Form 21-4138 (Statement in Support of 
Claim) dated April 2005, to the RO in support of his claims.  
The veteran did not submit a waiver of RO review; however, 
the RO noted that the records from Owego Chiropractic were 
essentially duplicative and no answer was necessary.  The RO 
then transferred this evidence to the Board.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or his 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
change in regulation is codified at 38 C.F.R. § 19.9(a)(2) 
(2004).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
the provisions of 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) were inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002), because they denied appellants a "review on appeal" 
when the Board considered additional evidence without 
remanding the case to the RO for initial consideration. 

In this case, such a remand is unnecessary given that the 
additional evidence noted above is essentially duplicative of 
evidence that was already of record when the RO certified the 
veteran's appeal to the Board.  For instance, with the 
exception of a July 1997 patient history completed by the 
veteran, the records from Owego Chiropractic, P.C., were 
associated with the claims file in 1998.  Moreover, the 
information provided in the patient history restates 
information previously provided to medical professionals 
during treatment visits.  In addition, the more recently 
submitted handwritten statement and the VA Forms 9 and 21-
4138 merely restate, albeit more comprehensively, information 
provided to VA during a June 2004 VA examination.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims. 

2.  There is clear and unmistakable evidence of record that 
the veteran's spinal stenosis existed prior to service.  

3.  The veteran experienced no more than a temporary flare-up 
of his spinal stenosis in service.  

4.  There is clear and unmistakable evidence of record that 
the veteran's spinal stenosis was not aggravated in service.    

5.  The veteran does not currently have hearing loss as 
defined by VA.

6.  The RO last denied the veteran entitlement to service 
connection for tinnitus in a rating decision dated November 
1997.

7.  The RO notified the veteran of the November 1997 rating 
decision denying service connection for tinnitus and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal that decision to the Board.  

8.  The evidence received since November 1997 was not 
previously submitted to agency decisionmakers, is neither 
cumulative nor redundant of the evidence of record in 
November 1997, and by itself or when considered with the 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

9.  The veteran's tinnitus is not related to his period of 
active service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  The veteran does not have a hearing loss disability that 
was incurred in or aggravated by service or may be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).

3.  The November 1997 rating decision, in which the RO denied 
reopening a claim of entitlement to service connection for 
tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-124. 

In this case, with regard to the veteran's claim of 
entitlement to service connection for a low back disorder, 
the RO provided the veteran VCAA notice in December 2003, 
after initially denying that claim in a rating decision dated 
November 1997.  However, given that notice was not mandated 
at the time of the initial RO decision, it was not error to 
furnish the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the express requirements 
of the law as found by the Court in Pelegrini II. 

With regard to the veteran's claim of entitlement to service 
connection for hearing loss and claim of entitlement to a 
reopening of a claim for service connection for tinnitus, the 
RO provided the veteran VCAA notice in April 2003, before 
initially denying those claims in a rating decision dated 
August 2004.  The timing of such notice thus reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II. 

The content of these notices considered in conjunction with 
the content of other documents sent to the veteran during the 
course of his appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the April 2003 and December 2003 letters, the RO 
acknowledged the veteran's claims, explained to him the 
evidence needed to substantiate those claims, notified him of 
VA's duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  The RO noted that it would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, including private and VA 
medical records, employment records, and records from federal 
agencies, provided the veteran identified the sources and 
dates of those records.  The RO also noted that, ultimately, 
it was the veteran's responsibility to submit evidence to 
support his claims.  The RO identified the evidence it had 
already obtained in support of the veteran's claims and 
advised the veteran to furnish VA all other evidence and 
information he had pertaining to his claims, including lay 
statements, employment information, medical records, and 
insurance examination reports.  The RO indicated that if the 
veteran wished VA to obtain medical reports on his behalf, he 
should sign the enclosed forms authorizing their release.

Moreover, in rating decisions dated November 1997 and August 
2004, statements of the case issued in June 1998 and April 
2005, supplemental statements of the case issued in March 
1999, January 2003 and January 2005, a remand dated May 2000, 
and letters dated March 2004 and November 2004, VA, via the 
RO and the Board, provided the veteran some of the same 
information furnished in the April 2003 and December 2003 
VCAA notices and explained the reasons for which his claims 
were denied, including his back claim on direct incurrence 
and aggravation bases, the evidence it had requested in 
support of those claims, the evidence it had considered in 
denying those claims, and the evidence still needed to 
substantiate those claims.  As well, the RO furnished the 
veteran the provisions governing VA's duties to notify and 
assist.   



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to his 
claims, including records from the VA Medical Center in Bath, 
New York, and private treatment records, including from Drs. 
M.K. and J.L. (at Owego Chiropractic, P.C.).  

In written statements received in May 2003 and January 2004, 
the veteran's representative refers to outstanding VA records 
from the aforementioned VA facility and indicates that the 
veteran will be sending authorizations to release a 1997 
chiropractor's report to the RO.  Thereafter, the RO obtained 
additional records from the VA facility and the veteran 
submitted private medical records dated in 1997, which 
include reports from Dr. J.L.  Subsequently, in a VA Form 646 
(Statement of Accredited Representation in Appealed Case) 
dated April 2005, the veteran's representative indicates that 
all of the evidence available to support the veteran's claim 
is in the claims file.  In a handwritten statement received 
in May 2005, the veteran again mentions the private medical 
records dated in 1997, including an x-ray; however, these 
records have been associated with the claims file and are not 
outstanding.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him VA spine 
and joints examinations in July 2000, during which examiners 
discussed the etiology of the veteran's back symptomatology.  
Thereafter, in October 2002 and November 2002, the RO 
obtained additional follow-up opinions from those examiners 
clarifying the nature of the veteran's back disorder.  The RO 
then afforded the veteran a VA audio examination in June 
2004, during which another examiner discussed the presence 
and etiology of tinnitus and hearing loss.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  See also Mayfield 
v. Nicholson, No. 02-1077, slip op. at 15 (Vet. App. April 
14, 2005) (holding that an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA 
has done everything reasonably possible to notify and assist 
the veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claims

A.  Claim for Service Connection - Back

Contentions

In written statements submitted during the course of this 
appeal, the veteran initially alleged that he was entitled to 
service connection for a low back disorder on a direct 
incurrence basis because such disorder was not congenital and 
first manifested in service.  He has since alleged that he is 
entitled to service connection for a low back disorder on an 
aggravation basis because such disorder is congenital, 
preexisted service, and underwent a worsening therein.  He 
points out that he had no problems with his low back prior to 
service, and since discharge, has received intermittent 
treatment for variously diagnosed low back problems, 
including disc involvement.   

Applicable Law

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war on or after January 1, 1947, and manifested arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, and that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service); see also 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004) 
(holding that VA, rather than the claimant, bears the burden 
of proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).
  
According to 38 C.F.R. § 3.304(b) (2004), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  Clear and unmistakable evidence means that an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(citing Webster's New World Dictionary 1461 (3rd Coll. ed. 
1988).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be presumed to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); see 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (holding 
that, in the case of aggravation, the government must point 
to a specific finding that the increase in disability was due 
to the natural progression of the disease).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation when the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2004).  A claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under this rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003 
(July 16, 2003) (holding that 38 C.F.R. § 3.306(b), which 
provides that aggravation may not be conceded unless the 
preexisting condition increased in severity during service, 
is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 1111).

Some disabilities are considered congenital and developmental 
in nature and are not deemed diseases for VA purposes.  38 
C.F.R. § 3.303(c).  However, under certain circumstances, 
service connection may be granted for such disorders if they 
are shown to have been aggravated during service.  VAOPGCPREC 
82-90 (July 18, 1990).  In a precedent opinion, VA's General 
Counsel indicated that, for service connection purposes, 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect."  
Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect," on 
the other hand, may not be service connected in its own 
right.  However, service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect in service.  VAOPGCPREC 82- 90 (July 18, 
1990).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Application of Law to Facts

The veteran had active service from April 1994 to July 1997.  
Medical records dated after his discharge, beginning in 
September 1997, confirm that he currently has a back disorder 
that has been variously diagnosed as low back pain (August 
1997 report from Dr. M.K.), a congenital defect of the 
lumbosacral spine (September 1997 VA spine examination 
report), lumbar strain with intermittent radicular complaints 
(September 1997 VA miscellaneous neurological disorders 
examination), a non-disabling condition of the low spine 
(September 1997 VA general medical examination), and spinal 
stenosis (July 2000 VA joints examination and October 2002 
and November 2002 opinions of VA physicians).

The question thus becomes whether this disorder was incurred 
in or aggravated by service.  As previously indicated, the 
veteran is presumed to have been in sound condition with 
regard to his back when he entered service unless a back 
injury or disease was noted on entrance examination or clear 
and unmistakable evidence establishes that it existed prior 
to enlistment and was not aggravated by service.  If the 
presumption of soundness applies and is not rebutted, the 
veteran's claim is one for service connection based on direct 
incurrence.  In such a case, no deduction would be taken for 
the degree of disability existing at the time of entrance, 
thereby allowing the veteran a higher disability rating.  
Joyce v. Nicholson, 19 Vet. App. 36 (2005) (citing Wagner, 
370 F.3d at 1096).  As explained below, in this case, clear 
and unmistakable evidence establishes that the veteran's back 
disorder existed prior to enlistment and was not aggravated 
by service.  The presumption of soundness is thus rebutted 
and does not apply.  

The evidence of record that is pertinent to this matter 
includes: (1) the veteran's August 1993 enlistment 
examination report; (2) medical records, reports and 
assessments dated from April 1996 to April 1997; (3) October 
1996 magnetic resonance imaging; (4) February 1997 x-ray 
findings; (5) a February 1997 Medical Board examination 
report; (6) a March 1997 Physical Evaluation Board 
examination report; (7) a May 1997 report of Preliminary 
Findings of the Physical Evaluation Board Proceedings; and 
(8) October 2002 and November 2002 VA opinions. 

The enlistment examination report includes no noted back 
findings.  Rather, it shows a normal clinical evaluation of 
the veteran's back.  The remaining records, however, 
constitute clear and unmistakable, or undebatable, evidence 
that the veteran's back disorder preexisted service and was 
not aggravated by service.  

Those records show that during service, in 1996 and 1997, the 
veteran often reported problems with his low back, initially 
secondary to an incident during which he was lifting heavy 
objects aboard ship.  Eventually his complaints necessitated 
his placement on limited duty and his participation in back 
school and a safe back physical therapy program.  Testing, 
including x-rays and magnetic resonance imaging, revealed, 
respectively, narrowing at the L5-S1 area, and narrowing of 
the spinal canal at the L4-5 area secondary to congenitally 
short pedicles.  Based on these findings, examiners initially 
diagnosed low back pain or strain secondary to degenerative 
disc disease.  Subsequently, a Medical Board diagnosed low 
back pain secondary to nerve root impingement secondary to 
congenitally short pedicles and found that the condition 
existed prior to enlistment.  The Physical Evaluation Board 
later confirmed the Medical Board's diagnosis.  Following 
discharge, two VA examiners opined that the veteran's in-
service back complaints were attributable to a preexisting 
condition, namely, spinal stenosis, which was reflected on 
magnetic resonance imaging.

More specifically, in October 2002, one VA examiner noted 
that he had seen the veteran in the summer of 2000, at which 
time he had diagnoses of lumbar sprain and spine stenosis 
from congenital short pedicles.  He opined that this stenosis 
was present for some time, predating the veteran's entrance 
into the service.  In November 2002, the other VA examiner 
confirmed that the veteran's in-service back pain was due to 
a preexisting condition, that being spinal stenosis from 
lumbar congenital short pedicles.  

Multiple medical professionals have opined that the veteran's 
in-service back problems represented the manifestations of a 
preexisting condition.  Given that there is no medical 
opinion of record indicating otherwise, the evidence that the 
veteran's low back disorder preexisted service is clear and 
unmistakable, or undebatable.   

Having made this determination, the Board must now decide 
whether there is also clear and unmistakable evidence of 
record establishing that the veteran's preexisting low back 
disorder was not aggravated by service.  The only medical 
opinion of record that addresses this matter, the October 
2002 opinion of a VA examiner, reveals that the veteran 
experienced only a temporary flare-up, rather than a 
worsening, of his preexisting low back disorder in service 
secondary to activity.  This opinion is based on a VA joints 
examination the examiner conducted in July 2000.  On that 
date, the veteran reported back pain since 1996, but was not 
able to pinpoint an initial back injury during which the pain 
first manifested.  He indicated that, during service, the 
pain increased with running and hiking, and since discharge, 
had continued to manifest intermittently.  He noted that his 
back pain necessitated physical therapy and medication.  X-
rays of the lumbar spine were normal.  The examiner concluded 
that, as is typical of back examinations, there was little to 
find on physical examination to corroborate the reported 
symptomatology.  He further concluded that the veteran had 
complaints compatible with spinal stenosis and compatible 
with his 1996 magnetic resonance imaging, which showed 
congenitally short pedicles.

As previously indicated, temporary or intermittent flare-ups 
of a preexisting injury or disease may not be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  In this case, there is 
no competent medical evidence of record refuting the 
aforementioned opinion and establishing that the underlying 
condition, rather than the symptoms, worsened in service.  

The evidence noted above establishes clearly and unmistakably 
both that the veteran's low back disorder preexisted service 
and that it was not aggravated therein.  The veteran asserts 
to the contrary that his preexisting low back disorder 
underwent a permanent, rather than temporary, worsening in 
service, or alternatively, that his low back disorder did not 
preexist service, but rather initially manifested therein.  
However, an opinion on such matters requires medical 
expertise, which the veteran does not possess.  Accordingly, 
his assertions may not be considered competent evidence on 
this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran also contends that he has other low back 
disorders, including degenerative disc disease, which were 
incurred in service.  As previously indicated, however, 
although medical professionals initially interpreted the 
findings of the October 1996 magnetic resonance imaging and 
February 1997 x-rays as showing degenerative disc disease, 
other medical professionals have since interpreted the 
findings as showing a congenital disorder.  

Testing conducted after service, including an August 2000 
electromyography (EMG), also does not support an assertion 
that the veteran's current back symptomatology is unrelated 
to his congenital spinal stenosis, which preexisted service.  
In November 2002, a VA examiner was asked to clarify the 
veteran's diagnosis in light of his complaints of radicular-
type pain and based on the results of the EMG.  He concluded 
that, because the study showed no significant nerve root 
compression, there was nothing to support a diagnosis of 
lumbar radiculopathy, which is typically seen in spinal 
stenosis.  He confirmed spinal stenosis from lumbar 
congenital short pedicles.

Based on the Board's findings that there is clear and 
unmistakable evidence of record establishing that the 
veteran's back disorder preexisted service and clear and 
unmistakable evidence that that disorder was not aggravated 
by service, the Board concludes that a low back disorder was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the evidence is clearly and unmistakably 
against the claim, it must be denied.

B.  Claim for Service Connection - Hearing Loss

Contentions

The veteran seeks service connection for hearing loss on the 
basis that he developed this disorder in service, while 
participating in weapons training.  This training allegedly 
exposed the veteran to noise and caused him to suffer 
acoustic trauma.  The veteran asserts that, since service, he 
has worked as a claims processor, which did not expose him to 
excessive noise levels, and a mail processing equipment 
mechanic.  He also asserts that, although he target shoots 
twice yearly, when doing so, he uses earmuffs for protection.  
He indicates that when he hunts one to three times yearly, he 
does not wear hearing protection.  He also indicates that he 
is not involved in any other recreational activity that 
involves noise exposure.    

Applicable Law

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system, which includes 
sensorineural hearing loss, became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).



Application of Law to Facts

The veteran's service medical records reflect that during 
service from April 1994 to July 1997, the veteran once 
indicated that he had hearing loss, but testing never 
confirmed such loss.  

On enlistment examination conducted in August 1993, an 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
10
LEFT
5
0
5
5
5

On examination conducted in April 1994, an audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
-5
5
LEFT
5
0
5
-5
-5

During a Physical Evaluation Board examination conducted in 
March 1997, the veteran reported that he had had hearing 
loss, but when the examiner elaborated on this information in 
the physician's summary portion of the examination report, he 
noted tinnitus, but no hearing loss.  An audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
-5
5
LEFT
5
0
5
-5
-5

On examination conducted in June 1997, an audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
-10
5
LEFT
5
0
5
-5
5

Although no examiner diagnosed the veteran with hearing loss 
during service, according to his DD Form 214, he might have 
been exposed to noise, as alleged.  This document confirms 
that the veteran participated in 8 weeks of machine gunner 
training.  However, the service medical records show that the 
veteran was issued hearing protection on at least one 
occasion.

Since discharge, the veteran has undergone VA examinations, 
but has not sought treatment for hearing complaints.  During 
a VA audio-ear examination conducted in September 1997, he 
reported that he was exposed to machine gun and artillery 
noise in service and could hear okay.  

During an audiological evaluation conducted at a VA Medical 
Center in June 2003, the veteran reported difficulty hearing 
in noisy environments.  The examiner noted hearing within 
normal limits at all test frequencies and speech recognition 
of 100 percent in both ears.  

On VA audio examination conducted in June 2004, the veteran 
denied hearing problems and questioned why he was scheduled 
for an examination.  An audiological evaluation revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
0
10
LEFT
0
-5
0
0
5


The examiner noted speech recognition scores of 100 percent 
in the right ear and 98 percent in the left ear.  He 
diagnosed hearing within normal limits.  

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted no evidence other than his 
initial assertions establishing that he currently has hearing 
loss.  These assertions, alone, are considered incompetent 
evidence of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In any event, since so 
asserting, the veteran has admitted that he does not have 
hearing loss.

In light of the evidence noted above, the Board finds that 
the veteran does not currently have hearing loss.  Based on 
that finding, the Board concludes that hearing loss was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim. Rather, 
as the preponderance of the evidence is against the claim, it 
must be denied.

C.  Claim to Reopen - Tinnitus

Contentions

Similarly to his claim for service connection for hearing 
loss, the veteran seeks service connection for tinnitus on 
the basis that he developed this disorder in service, 
secondary to noise exposure and resulting acoustic trauma.  
He asserts that he experiences tinnitus two to three times 
weekly for 15 to 30 seconds.



Application of Law to Facts

The RO previously denied the veteran's claim of entitlement 
to service connection for tinnitus in a rating decision dated 
November 1997.  The RO based its denial on a finding that 
there was no current evidence of tinnitus.  In deciding the 
veteran's claim, the RO considered the veteran's service 
medical records and a report of VA examination conducted in 
September 1997.  In a letter dated November 1997, the RO 
notified the veteran of the rating decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
November 1997 rating decision is thus final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R.§§ 3.104, 20.302, 20.1103 
(1997).

The veteran attempted to reopen his claim for service 
connection for tinnitus by submitting a written statement 
received in March 2003.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims filed prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2004)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's November 1997 rating decision includes service 
medical and personnel records, VA and private treatment 
records, reports of VA examinations, and written statements 
of the veteran and his representative.

The Board finds that this evidence is new as it was not 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant of the evidence of record in 
November 1997.  The Board also finds that this evidence is 
material because, by itself or when considered with the 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Specifically, VA treatment records and a report of a VA audio 
examination conducted in June 2004 include diagnoses of 
tinnitus.  The absence of this type of evidence formed the 
basis of the RO's previous denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for 
tinnitus.  The Board may also decide this claim on its 
merits, because, as explained above, with regard to this 
claim, VA satisfied its duties to notify and assist under the 
VCAA.

During service, the veteran once complained of tinnitus 
during a Physical Evaluation Board examination conducted in 
March 2003.  An examiner noted that the veteran was not 
receiving current treatment for tinnitus and characterized 
the tinnitus as nondisabling.

Following discharge, the veteran complained of tinnitus on 
occasion.  For instance, during a VA audio-ear examination 
conducted in September 1997, he indicated that he heard noise 
in his ears.  The examiner did not diagnose tinnitus.  In 
addition, during treatment visits at a VA Medical Center in 
June 2003, the veteran reported an eight to ten year history 
of ringing in the ears.  He indicated that he believed it was 
constant, but only noticed it in quiet environments.  He 
reported an in-service history of noise exposure and post-
service employment history as a machine mechanic, factory 
worker and landscaper.  The examiner advised the veteran that 
some over-the-counter medications, including Motrin, which he 
used, could contribute to tinnitus.    

Finally, during a VA audio examination conducted in June 
2004, the veteran reported tinnitus since 1995, usually 
occurring in one ear at a time, two to three times weekly for 
15 to 30 seconds.  He also reported in-service noise exposure 
as a non-combat machine gunner and from a shotgun, in-service 
use of earplugs, a post-service employment history as a 
postal service mechanic and automotive "chain" inspector, a 
recreational history of hunting and shooting a shotgun once 
monthly, and post-service use of ear plugs, including while 
mowing lawns.  The veteran denied ear perforations, 
infections and surgery.  

The examiner confirmed the presence of tinnitus.  She also 
provided the only opinion of record regarding the etiology of 
this disorder.  She indicated that, due to the limited 
frequency and duration of the veteran's tinnitus episodes, 
which were common in the general population, she believed the 
tinnitus was not caused by service.  She explained that the 
veteran had reported periodic use of Motrin-type products for 
pain, which can contribute to periodic tinnitus.  

As previously indicated, in order to prevail with regard to 
the issue of service connection on the merits, there must be 
medical evidence of a current disability and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  In this case, the only 
competent medical evidence of record is an opinion ruling out 
an etiological relationship between the veteran's tinnitus 
and his period of active service, including his in-service 
noise exposure.  The veteran has submitted no medical 
evidence to refute this opinion.

In light of the evidence noted above, the Board finds that 
the veteran's tinnitus is not related to his period of active 
service.  Based on this finding, the Board concludes that 
tinnitus was not incurred in or aggravated by service.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as the preponderance of 
the evidence is against the claim, it must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


